Citation Nr: 0837082	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  08-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947.  The veteran is deceased, and the appellant is his 
surviving spouse. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The appellant was afforded a Travel Board hearing at the 
Denver, Colorado RO during September 2008.  A transcript of 
this proceeding is of record and has been associated with the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in December 1983.  The veteran's 
certificate of death lists the immediate cause of death as a 
cerebral hemorrhage which was a consequence of a basilar 
skull fracture due to falling on ice. 

2.  At the time of his death, the veteran was service 
connected for intervertebral disc syndrome, evaluated as 20 
percent disabling.

3.  There is no evidence of cerebrovascular disease, skull 
fracture, or cerebral hemorrhage in service or for many years 
thereafter.

4.  There is no competent evidence establishing that the 
veteran's service-connected back disability caused his fall.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an April 2007 letter, issued prior to the 
decision on appeal, the 
RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate a claim 
for Dependency and Indemnity Compensation (DIC) benefits to 
include service connection for a cause of death claim, as 
well as what information and evidence must be submitted by 
the appellant and what information and evidence will be 
obtained by VA.  The letter advised the claimant to submit 
medical evidence showing the veteran's service connected 
conditions caused or contributed to his death, or that his 
death was contributed to or caused by injury or disease that 
began during service.  Appropriate forms were provided to 
release information, and the appellant was asked to provide 
the names of healthcare providers for VA to obtain such 
evidence.  

The record also reflects that the information and evidence 
that have been associated with the claims file includes the 
veteran's service treatment records, post service medical 
records and examination reports, the certificate of death, 
and a Travel Board hearing transcript.  The Board notes that 
the veteran's terminal medical records have not been 
associated with the claims file.  However, the appellant 
testified during her hearing with the undersigned Veterans 
Law Judge that such records were not available as they were 
destroyed after ten years time.

The Board notes that the VCAA notice letter did not fully 
comply with Hupp, in that it did not identify the disability 
for which the veteran was service connected, although it did 
advise her that she needed evidence showing a relationship 
between his death and a service-connected disability.  
However, in a letter from the appellant's representative, 
dated simultaneously with the establishment of the claim, the 
representative indicates that he has reviewed the veteran's 
claims file and that the veteran was service-connected for a 
back injury at the time of his death.  The letter goes on to 
describe chronologically the worsening of the veteran's back 
condition and attempts to relate this condition to the 
veteran's cause of death.  The Board notes that this letter 
was copied to the appellant. Moreover, her substantive appeal 
reflects her statement that the veteran's death was related 
to his service connected low back condition.  Thus, the 
appellant had actual knowledge of the veteran's service 
connected disability, and the VCAA notice adequately 
explained what was necessary to establish service connection 
for the cause of death based on an existing service connected 
condition.  See Sanders, supra. 
Thus, the claimant was notified and aware of the evidence 
needed to substantiate her claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence. Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

The appellant maintained during her Board testimony that the 
veteran's service-connected back condition caused him to 
fall, hitting his head, which led to his death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cerebrovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran died on December [redacted], 1983 at 6:50 p.m.  The 
veteran's certificate of death lists the immediate cause of 
death as a cerebral hemorrhage which was a consequence of a 
basilar skull fracture due to falling on ice.  The injury 
occurred on December [redacted], 1983.  At the time of his death, the 
veteran was service-connected for intervertebral disc 
disease.  No autopsy was performed.

As an initial matter, service treatment records are negative 
for any of the conditions listed on the death certificate.  

The appellant contends that her husband's service-connected 
back condition caused him to fall, which resulted in the head 
injury which caused his death.  As noted previously, no 
terminal hospital records are available.  

The most current medical evidence in the record was the March 
1981 VA examination report.  At that time, the veteran's 
present complaint was recorded as intermittent discomfort in 
his lumbar region and having four or five attacks a year with 
incapacitating episodes twice a year.  The veteran described 
radiation down the left posterior thigh and leg ending on the 
ankle on the posterior surface.  The examiner indicated on 
physical examination that the veteran walked with a normal 
gait.  There was loss of 50 percent of the normal lumbar 
lordosis.  Anterior flexion and right and left lateral 
flexion were accomplished to 75 percent of the full range of 
motion.  There was essentially no extension of the lumbar 
spine and no increase in the lumbar lordosis on attempted 
extension.  Straight leg raising was accomplished bilaterally 
to full range of motion, with only some complaint of 
discomfort in the right lumbar region with the left leg 
elevated the last 10 percent.  There was no evidence of 
atrophy or fasciculations in either calf.  Both calf muscles 
measured 31 centimeters.  There was good strength in all of 
the muscle groups of the lower limbs.  Myotactic reflexes 
were present, equal and active in both lower extremities.  
The examiner's impression was "lumbar spondylosis 
(degeneration of intervertebral discs) with dysfunction of 
the lumbar spine as described."  He noted that there was no 
evidence of dysfunction in the nerve roots from L-1 to S-1.  
An 
x-ray of the lumbar spine revealed degenerative changes at 
the L3-4, 4-5, and L5-S1 levels of narrowing of disc space; 
hypertrophic degenerative changes were present in the facets 
at these levels as well.   

After a review of the record, the Board finds that the 
preponderance of the evidence simply does not support a 
finding that the veteran's death was related to service or to 
a service-connected disability.  There has been no objective 
evidence submitted that the veteran's back condition 
contributed to his fall; in fact, his death certificate 
clearly indicates that his fall was caused by ice.  
Additionally, there has been no evidence submitted that the 
veteran was suffering from a flare-up of his service-
connected back condition, which he indicated during his final 
VA examination happened approximately 4-5 times a year, at 
the time of death.  In this regard, the appellant testified 
that they were out to dinner, that he was not wearing his 
back brace, was not using his cane that evening, and at the 
time of his fall was leaving to bring the car around.  Such 
preponderates against a finding that the veteran was 
experiencing a significant flare-up at that time.  Similarly, 
while there is evidence suggesting that back pain radiated to 
his left lower extremity, there is no medical evidence 
indicating that the veteran had a history of falls or 
problems with gait due to his back condition.  In fact, a VA 
examination approximately two years prior to his death 
indicated that the veteran's gait was normal and that there 
was no evidence of dysfunction in the nerve roots from L-1 to 
S-1.  Finally, the appellant did not witness the veteran's 
fall, and the only evidence on this point is the death 
certificate indicating the injury occurred as a result of 
falling on ice. 

To sum up, there is no competent evidence indicating the 
veteran's back disability caused the fall which ultimately 
resulted in his death.  Moreover, as noted above, there is no 
evidence of any cerebrovascular disorder in service or within 
one year following discharge from service.

In making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim and it must be denied.

The Board acknowledges the appellant's contentions, and those 
made on her behalf by her representative, that the veteran's 
death is related to a service-connected disability.  The 
Board observes, however, that they, as laypersons, are not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition or death.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


